Citation Nr: 0621719	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for undiagnosed illness 
manifested by sleep problems, memory problems, and loss of 
energy.

4.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1989 to April 
1992.  Service in Southwest Asia is indicated in the evidence 
of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).

Clarification of issues on appeal

The veteran claimed entitlement to service connection for 
"ringing in his ears".  
In the statement of the case (SOC), the RO denied service 
connection for tinnitus.  As is discussed below, the evidence 
of record indicates the veteran suffers from hearing loss 
incurred in service in addition to tinnitus.  

It is clear that the veteran wishes to claim entitlement to 
service connection for hearing loss as well as tinnitus.  To 
ensure that the veteran receives every possible 
consideration, the Board has characterized the issues on 
appeal as set forth on the cover page of this decision, also 
including the issue of service connection for hearing loss.  
The Board appreciates that this issue has not been fully 
developed for appellate purposes procedurally.  However, in 
light of the grant of service connection for hearing loss in 
this decision, any lack of due process amounts to harmless 
error.  See 38 C.F.R. § 20.1102 [harmless error]. 


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran has bilateral hearing loss incurred during 
service.

2.  The competent medical evidence of record indicates that 
the veteran has tinnitus incurred during service.

3.  A preponderance of the competent medical evidence of 
record indicates that the veteran does not have an 
undiagnosed illness manifested by sleep problems, memory 
problems and loss of energy.

4.  The veteran has been diagnosed as having bipolar 
disorder.

5.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current 
psychiatric disability is unrelated to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hearing loss are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.385 (2005).

2.  The criteria for the establishment of service connection 
for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  An undiagnosed illness manifested by sleep problems, 
memory problems and loss of energy was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

4.  Service connection for an acquired psychiatric 
disability, to include bipolar disorder, is not warranted. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that the RO sent the veteran two 
letters, both dated April 25, 2002, that informed him of the 
statutory requirements for a claim for service-connected 
disabilities.  Specifically, the letters stated that the 
veteran must submit proof that he served in the military, 
provide evidence of a current disability, provide evidence 
that the injury or disability happened during service, 
provide evidence of medical treatment of the disability since 
service, evidence that the current disability was caused by 
an injury or disease incurred in or made worse during 
service, and any other evidence that may support his claim.  
Additionally, the veteran was specifically informed of what 
he had to submit to substantiate his claim based on Gulf War 
service.  The letter stated that "We may be able to pay 
benefits if an undiagnosed illness began EITHER during active 
service in the Southwest Asia theater of operations or at 
anytime through December 31, 2001, and; has lasted six months 
or longer."  [Emphasis in original].  In addition to the 
evidence described above, the letter told the veteran that he 
needed to provide evidence of his military service in the 
Gulf War, the manifestation of one or more signs or symptoms 
of undiagnosed illness, objective indications of chronic 
disability during the period of service or a degree of 
disability of 10 percent or more within the presumptive 
period, and a nexus between the chronic disability and the 
undiagnosed illness.  The letter also specified the signs or 
symptoms of an undiagnosed illness stated in 38 C.F.R. 
§ 3.317.

The veteran was told what evidence his claim must include: 
medical evidence of a current disability, best shown by 
medical records or a doctor's statement; evidence of an 
injury or disability based upon treatment furnished by VA, 
including evidence of an injury incurred or aggravated as a 
result of VA treatment; and, medical evidence showing a 
reasonable possibility that the disability was caused by VA 
care.  He was also informed that he could submit nonmedical 
evidence to show time lost from work, changes in physical 
appearance or physical abilities, or changes in his emotional 
or mental attitude.  The letter informed the veteran that he 
could submit statements of people who knew him and who could 
describe his symptoms.

The veteran was informed that the RO would request his 
medical records from any VA Medical Centers which treated 
him, and that he must tell the RO the names of the medical 
centers, the medical condition treated, and the approximate 
dates of treatment.  He was specifically told that "if there 
is any other evidence you want us to consider" that he must 
submit it, or complete a form authorizing VA to obtain it.  
In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The veteran was told that a VA physical examination would be 
provided if necessary, and that that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records and records held by other Federal agencies.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to 
entitlement to compensation under 38 U.S.C. § 1151.  The 
Board notes that 38 U.S.C. § 1151 provides compensation for 
disabilities related to VA care as though those disabilities 
were service-connected.  

The Dingess Court held that 38 C.F.R. §§ 5103(a) and 3.159(b) 
apply to all five elements of a "service connection" claim, 
and require VA to review the information and the evidence 
presented with the claim, and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current existence of a disability, are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to element (3) 
relationship of the veteran's disability to his military 
service.  As explained above, he has received proper VCAA 
notice as to his obligations and those of VA with respect to 
that crucial element.  

As is described below, service connection is being granted by 
the Board for bilateral hearing loss and tinnitus.  It is not 
the Board's responsibility to assigned disability ratings or 
effective dates therefor.  The Board is confident that before 
assigned disability ratings and effective dates, the agency 
of original jurisdiction will provide the veteran with 
appropriate notice under Dingess. 

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Finally, the veteran is represented by a representative who 
is presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained VA 
medical records and private medical records pertaining to his 
claim.  Importantly, the veteran has identified no additional 
information that should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  As noted in the Introduction, the veteran and his 
representative appeared before the undersigned VLJ and 
presented evidence and argument in support of the veteran's 
claim.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for bilateral hearing 
loss.

Pertinent law and regulation
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).



Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  

With respect to element (1), the January 2004 audiological 
examination report includes the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
70
LEFT
10
15
15
25
55

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater.  Thus, the evidence of 
record establishes that the veteran suffers from a current 
disability.

With respect to element (2), the veteran has indicated that 
he served as a loader of the main gun of a tank.  His DD Form 
214 indicates that his primary military occupational 
specialty was Abrams armor crewman.   The Board finds that 
the veteran's assertions regarding in-service noise exposure 
as a tank crewman are credible and consistent with his 
reported duties.  Thus, affording the veteran the benefit of 
the doubt, Hickson element (2) has been met.

Finally, with respect to Hickson element (3), nexus, the 
January 2004 audiological examination report concludes "it 
is at least as likely as not that [the veteran's] hearing 
loss is related to noise exposure during military service."  
There is no competent medical evidence to the contrary.  
Thus, the evidence establishes a nexus between an in-service 
injury and the current disability.  

The Board finds that the evidence supports the veteran's 
claim for entitlement to service connection for hearing loss.  
All three elements are met.  Service connection for bilateral 
hearing loss is therefore granted.

2.  Entitlement to service connection for tinnitus.

Analysis

With regard to Hickson element (1), the January 2004 VA 
examiner noted that the veteran suffered from tinnitus.  
Thus, element (1) is satisfied.

With regard to element (2), as above, the Board finds that 
the veteran's assertions regarding in-service noise exposure 
are credible and consistent with his reported duties.  Thus, 
affording the veteran the benefit of the doubt, Hickson 
element (2) has also been met. 

With regard to element (3), nexus the opinion of the VA 
examiner is that the veteran's tinnitus, was caused by his 
exposure to noise in-service.  Thus, element (3), and 
therefore all Hickson elements, is satisfied.  Service 
connection for tinnitus is therefore granted.  

3.  Entitlement to service connection for undiagnosed illness 
manifested by sleep problems, memory problems, and loss of 
energy.

Pertinent law and regulation

Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2005).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. See 
38 C.F.R. 
§ 3.317(a)(2). Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. Id. at (a)(3). Signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders. Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. Id. at (c).


Misconduct

The law precludes compensation for primary alcohol and drug 
abuse disabilities. See 38 U.S.C.A. § 105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1(n), 3.301 (2002);VAOPGPREC 2-97 
(January 16, 1997) [no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs].  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.

Analysis

The veteran in essence claims that various symptoms, 
including problems with sleep, memory and fatigue, are 
related to his service in the Persian Gulf War, to include an 
undiagnosed illness.

The Board has explored the possibility that the veteran's 
symptoms are due to an undiagnosed illness.  See 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, discussed above.  However, the 
competent medical evidence indicates that the symptoms 
initially attributed to an undiagnosed illness are in fact 
the result of a diagnosed illness, specifically 
hemochromatosis, a genetic disorder.  Significantly, the VA 
examiner reported that "there are no significant history or 
physical findings suggestive of an undiagnosed illness."

According to the January 2004 VA examination report, after 
treatment for hemochromatosis, the veteran reported that his 
symptomatic sleep problems have dissipated.  This lends 
credence to the examiner's conclusion that the veteran's 
symptoms are not due to an undiagnosed illness but rather to 
a diagnosed, and treatable, disorder, namely hemochromatosis.  
The report does not address memory problems or loss of 
energy; the Board notes, however, that the veteran has not 
recently suggested that such problems still remain.  

The Board has reviewed the veteran's service medical records 
in order to determine whether hemochromatosis existed at that 
time.  There is no evidence that such is the case.  Moreover, 
since hemochromatosis has been described by the examiner as a 
genetic disorder, service connection would not be warranted 
in any event.

In passing, the Board notes that pursuant to 38 C.F.R. § 
3.317(c), compensation will not be paid if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  The evidence of record establishes that the veteran 
has admitted that he has a long history of drug abuse, 
including multiple uses of crack cocaine over a long period, 
and a long history of alcohol abuse.  The evidence does not 
address whether the veteran's symptoms of memory problems, 
sleep problems or loss of energy are attributable to the 
veteran's illicit use of drugs and abuse of alcohol, but to 
the degree they did contribute to his symptoms, compensation 
would not be paid.

4.  Entitlement to service connection for bipolar disorder.

Relevant law and regulation

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Analysis

With regard to Hickson element (1), current disability, the 
Board finds that the evidence of record establishes that the 
veteran has been diagnosed with a psychiatric disorder.  The 
Board notes that a February 2002 diagnosis, by Dr. SY, 
described the veteran's condition as bipolar disorder with 
recent manic phase.  The Board further notes that subsequent 
psychiatric evaluations of record have described the 
veteran's diagnosis as cyclothymic disorder.  It is clear 
that the first element has been satisfied by the evidence of 
record.

With regard to Hickson element (2), in-service injury or 
disease, the veteran's service medical records do not 
indicate that any psychiatric disorder, or symptom thereof, 
was complained of or treated during the veteran's service.  
Nor is there any competent medical evidence that a psychosis 
was manifest within the one year presumptive period after 
service.  The earliest evidence of psychiatric disability is 
contained in the records submitted by the veteran from a 
community mental health center, dated 10 years after the 
veteran was discharged from military service.  In short, 
there is no evidence of record that the veteran suffered an 
in-service injury or disease of a psychiatric nature.  The 
claim fails on this basis alone.

With regard to Hickson element (3), medical nexus, there is 
no competent medical evidence  which serves to link the 
veteran's current psychiatric condition to his military 
service a decade earlier.  To the extent that the veteran 
claims the etiology of his present condition developed in-
service, the Board notes that he is not qualified to make 
such an assertion.  It is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the veteran's 
claim fails on this basis as well.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, recently diagnosed as bipolar 
disorder.  The benefit sought on appeal is accordingly 
denied.






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for undiagnosed illness 
manifested by sleep problems, memory problems, and loss of 
energy is denied.

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


